      Case 4:19-cv-00262-WTM-CLR Document 22 Filed 08/24/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


 DR. JEFFREY P. HILOWITZ,


         Plaintiff,

 V,                                              CASE NO. CV419-262


 RYAN D. MCCARTHY,


         Defendant.




                                   ORDER


       Before the Court is the parties' Motion for Consent Dismissal.

(Doc.     21.)   Pursuant     to   Federal      Rule   of   Civil    Procedure

41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing "a

stipulation of dismissal signed by all parties who have appeared."

Accordingly, the parties' request (Doc. 21) is GRANTED and this

action    is   DISMISSED    WITH   PREJUDICE.    Additionally,      Defendant's

Motion for Leave of Absence (Doc. 16) is DISMISSED AS MOOT. Each

party shall bear its own costs and attorneys' fees. The Clerk of

Court is DIRECTED to close this case.


        SO ORDERED this «^^**day of August 2020.




                                     WILLIAM T. MOORE, JR.
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
